Citation Nr: 1228156	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  12-08 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for skin cancer, including basal cell carcinoma (BCC) and squamous cell carcinoma (SCC), including as a result of exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945 and from July 1950 to June 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2012 the Veteran and his spouse testified before the undersigned Veterans Law Judge, and a transcript of the hearing has been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was exposed to ionizing radiation while stationed in Nagasaki, Japan, from September 23, 1945, to October 23, 1945.  He claims that his skin cancers are related to such exposure.  The RO has denied his claim based on Defense Threat Reduction Agency development which resulted in a negative opinion from VA's Director, Compensation and Pension Service.  The Veteran has submitted a July 2012 letter from Joseph M. Rosen, M.D. which expresses a positive opinion as to a relationship between the Veteran's cancers and the radiation exposure.  At the July 2012 Board hearing, the Veteran's representative requested a VA examination and opinion.  Under the circumstances of this case, the Board finds that such an examination and opinion are warranted to fully assist the Veteran with his appeal. 


Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to ensure that all VA treatment records relating to the Veteran's skin cancers have been obtained and associated with the claims file, to specifically include any initial consultation notes which may discuss a history of the Veteran's skin cancers. 

2.  After completion of the above, the Veteran should be scheduled for a VA skin examination by an appropriate medical doctor.  It is imperative that the claims file be reviewed by the examiner in connection with the examination.  

The examination report should include a discussion by the examiner of the skin cancer residuals/scars with an estimate, if possible, as to the age of such residuals/scars.  

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's skin cancers are causally related to his active duty service, to specifically include exposure to ionizing radiation for one month in Nagasaki, Japan in September and October 1945.  The examiner should furnish a detailed rationale for the opinion, to include discussion of medical literature/studies of skin cancers due to radiation. 

3.  In the interest of avoiding further remand, the RO should review the examination report to ensure that it is responsive to the above directives. 

4.  The RO should then review the expanded record and determine if service connection is warranted for the Veteran's skin cancers.  If the benefit sought remains denied, then the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



